                        Case 19-50282-KG                Doc 3    Filed 08/07/19        Page 1 of 4
                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                    )
      In re:                                                        )       Chapter 11
                                                                    )
      PES HOLDINGS, LLC, et al.,                                    )       Case No. 19-11626 (KG)
                                                                    )
                                          Debtors.                  )       (Jointly Administered)
                                                                    )
                                                                    )
                                                                    )
      PES HOLDINGS, LLC, et al.,
                                                                    )
      CORTLAND CAPITAL MARKET SERVICES, LLC
                                                                    )
                                                                    )
                                                                    )
                                          Plaintiffs,               )       Adversary Proceeding
                                                                    )
                                          v.                        )       Case No. 19-50282 (KG)
                                                                    )
                                                                    )
      ICBC STANDARD BANK PLC,
                                                                    )
                                                                    )
                                          Defendants.               )

          SUMMONS AND NOTICE OF PRETRIAL CONFERENCE IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the Complaint which is attached to this summons with the
Clerk of the Bankruptcy Court within 30 days after the date of issuance of this summons,1 except that the United States and its
offices and agencies shall file a motion or answer to the complaint within 35 days.

                  Address of Clerk:            United States Bankruptcy Court
                                               824 Market Street, 3rd Floor
                                               Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the Plaintiffs’ attorneys. Name and Address of
Plaintiffs’ attorneys:




1
 Concurrently with the filing of the Complaint, the Debtors have filed the Debtors Motion for Entry of a Scheduling Order in
Connection with the Insurance Proceeds Adversary Proceeding (the “Scheduling Motion”), seeking to establish an answer
deadline and initial scheduling conference date, among other deadlines.

DOCS_DE:224892.1 70753/001
                        Case 19-50282-KG            Doc 3      Filed 08/07/19       Page 2 of 4
Laura Davis Jones (DE Bar No. 2436)                            Damian S. Schaible (admitted pro hac vice)
Peter J. Keane (DE Bar No. 5503)                               James I. McClammy (admitted pro hac vice)
James E. O’Neill (DE Bar No. 4042)                             David B. Toscano (admitted pro hac vice)
PACHULSKI STANG ZIEHL & JONES LLP                              Aryeh Ethan Falk (admitted pro hac vice)
919 North Market Street, 17th Floor                            DAVIS POLK & WARDWELL LLP
P.O. Box 8705                                                  450 Lexington Avenue
Wilmington, Delaware 19899-8705 (Courier 19801)                New York, New York 10017
- and -
                                                               Robert J. Dehney
Edward O. Sassower, P.C.                                       Andrew R. Remming
Steven N. Serajeddini (admitted pro hac vice)                  Paige N. Topper
Matthew C. Fagen (admitted pro hac vice)                       MORRIS NICHOLS ARSHT & TUNNELL LLP
KIRKLAND & ELLIS LLP                                           1201 North Market Street
KIRKLAND & ELLIS INTERNATIONAL LLP                             Wilmington, DE 19899
601 Lexington Avenue
New York, New York 10022                                       Counsel to the Term Loan Agent

Michael Slade (admitted pro hac vice)
Nader R. Boulos (admitted pro hac vice)
William T. Pruitt (admitted pro hac vice)
Whitney L. Becker (admitted pro hac vice)
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
300 N. LaSalle
Chicago, Illinois 60654

Co-Counsel to the Debtors and Debtors in Possession


If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held at
the following time and place.
                         Address: United States Bankruptcy Court     Courtroom No. 3
                         824 Market Street, 6th Floor
                         Wilmington, DE 19801                        Date and Time: To be determined per Scheduling
                                                                     Motion

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.




United States Bankruptcy
Court for the District of Delaware                           /s/ Una O’Boyle
Date: August 7, 2019                                         Clerk of the Bankruptcy Court




DOCS_DE:224892.1 70753/001
                       Case 19-50282-KG               Doc 3    Filed 08/07/19        Page 3 of 4


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )       Chapter 11
                                                                  )
    PES HOLDINGS, LLC, et al.,1                                   )       Case No. 19-11626 (KG)
                                                                  )
                                        Debtors.                  )       (Jointly Administered)
                                                                  )
                                                                  )
                                                                  )
    PES HOLDINGS, LLC, et al.,
                                                                  )
    CORTLAND CAPITAL MARKET SERVICES, LLC
                                                                  )
                                                                  )
                                                                  )
                                        Plaintiffs,               )       Adversary Proceeding
                                                                  )
                                        v.                        )       Case No. 19-50282 (KG)
                                                                  )
                                                                  )
    ICBC STANDARD BANK PLC,
                                                                  )
                                                                  )
                                        Defendants.               )


                             NOTICE OF DISPUTE RESOLUTION ALTERNATIVES
       As party to litigation you have a right to adjudication of your matter by a judge of this Court. Settlement
of your case, however, can often produce a resolution more quickly than appearing before a judge.
Additionally, settlement can also reduce the expense, inconvenience, and uncertainty of litigation.
        There are dispute resolution structures, other than litigation, that can lead to resolving your case.
Alternative Dispute Resolution (ADR) is offered through a program established by this Court. The use of these
services are often productive and effective in settling disputes. The purpose of this Notice is to furnish
general information about ADR.
         The ADR structures used most often are mediation, early-neutral evaluation, mediation/arbitration and
arbitration. In each, the process is presided over by an impartial third party, called the “neutral”.
        In mediation and early neutral evaluation, an experienced neutral has no power to impose a settlement
on you. It fosters an environment where offers can be discussed and exchanged. In the process, together, you
and your attorney will be involved in weighing settlement proposals and crafting a settlement. The Court in its
Local Rules requires all ADR processes, except threat of a potential criminal action, to be confidential. You
will not be prejudiced in the event a settlement is not achieved because the presiding judge will not be advised
of the content of any of your settlement discussions.
       Mediation/arbitration is a process where you submit to mediation and, if it is unsuccessful, agree that the
mediator will act as an arbitrator. At that point, the process is the same as arbitration. You, through your
counsel, will present evidence to a neutral, who issues a decision. If the matter in controversy arises in the main
bankruptcy case or arises from a subsidiary issue in an adversary proceeding, the arbitration, though voluntary,
may be binding. If a party requests de novo review of an arbitration award, the judge will rehear the case.

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES Administrative
Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate Holdings, LLC (6061); and
Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’ service address is: 1735 Market Street,
Philadelphia, Pennsylvania 19103.

DOCS_DE:224892.1 70753/001
                       Case 19-50282-KG   Doc 3   Filed 08/07/19       Page 4 of 4


      Your attorney can provide you with additional information about ADR and advise you as to
whether and when ADR might be helpful in your case.


Dated: August 7, 2019                             /s/ Una O’Boyle
                                                  Clerk of the Court




DOCS_DE:224892.1 70753/001
